Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on March 14, 2022. Claims 1-10 and 21 were pending in the Application. Claims 1-2, 7-9, and 21 are amended. No new claims have been added. No new claims have been canceled. Claims 1 and 21 are the independent claims, the remaining claims depend, directly or indirectly, on claim 1. Thus claims 1-10 and 21 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments





















In the context of Claim Interpretation, Intended Use, paragraphs 8 and 14 of the Non-Final Rejection Office Action dated December 16, 2021, Applicant has adequately amended to render the Claim Interpretation, Intended Use, moot. Examiner does hereby rescind the Claim Interpretation, Intended Use, for paragraphs 8 and 14 of the Non-Final Rejection Office Action dated December 16, 2021.
In the context of Claim Interpretation, Intended Use, paragraph 9 of the Non-Final Rejection Office Action dated December 16, 2021, Applicant has NOT adequately amended to render the Claim Interpretation, Intended Use, moot. Examiner does NOT hereby rescind the Claim Interpretation, Intended Use, for paragraph 9 of the Non-Final Rejection Office Action dated December 16, 2021. 
In the context of Claim Interpretation, Intended Use, paragraphs 10-13 of the Non-Final Rejection Office Action dated December 16, 2021, Applicant has NOT adequately amended to render the Claim Interpretation, Intended Use, moot. However, Examiner does hereby rescind the Claim Interpretation, Intended Use, for paragraphs 10-13 of the Non-Final Rejection Office Action dated December 16, 2021, to reject claims 2 and 7-9 under 35 U.S.C. § 112(a), Written Description. Applicant is referred to the instant rejection under 35 U.S.C. § 112(a), Written Description.
In the context of 35 U.S.C. § 101, Applicant traverses the rejection. Applicant submits that, as amended, the claims are eligible under 35 U.S.C. § 101 and request that the rejection be withdrawn, providing no further substantive arguments.
Examiner has considered these arguments and is not persuaded. As stated in the Interview Summary dated February 28, 2022, Examiner maintains his assertion that the currently amended claim 1, as well as the currently amended claim 21, do not overcome the current rejection under 35 U.S.C. § 101. Examiner has applied the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) to the currently amended claims, and notes that MPEP § 2106.04(a) recites that the enumerated groupings of abstract ideas are defined as: 
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). 
Examiner notes that in Non-Final Rejection Office Action dated December 16, 2021, paragraphs 15-21, in the context of 35 U.S.C. §101 rejection, Examiner asserted that the abstract idea of “identifying and preventing fraudulent transaction requests” was grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices.” 
Examiner notes that claim 1 recites “receiving a request … at a branch location, the request relating to a distribution of funds to be distributed to a destination account, wherein the funds are in an account of a user; determining an activity window; collecting data from within the activity window associated with the destination account, the account of the user, and the user, the data relating to changes made to the account of the user within the activity window; and another location associated with where the changes were made to the account of the user within the activity window, the another location being different from the branch location; calculating a risk score based on the collected data; decreasing the risk score based on the request being received … at the branch location; receiving data associated with the request; comparing the data associated with the request to data associated with previous requests; determining a match between the data associated with the request and the data associated with the previous requests; increasing the risk score based on the match and the changes made to the account within the activity window; and the another location associated with where the changes were made to the account of the user within the activity window; comparing the increased risk score to a threshold; routing, to a verification queue for further verification, the request when the increased risk score is above the threshold; determining biometric information needed to verify the request based on the risk score; requesting the biometric information; gathering the biometric information, wherein the biometric information is a voiceprint or a thumbprint; comparing the biometric information with stored biometric information from previous calls; verifying the biometric information based on comparing the biometric information with the stored biometric information from previous calls; and determining approval of the request based on the verification of the biometric information.” Accordingly, the claim recites the abstract idea of “identifying and preventing fraudulent transaction requests,” which then is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Examiner further notes the additional elements of the claims such as “an apparatus”, “an electronic processor”, “memory”, and “a user interface” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use, and does not result in a technical improvement. The additional elements also do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “identifying and preventing fraudulent transaction requests.”
Finally, Examiner notes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “identifying and preventing fraudulent transaction requests” using computer technology (e.g., “an apparatus”, “an electronic processor”, “memory”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself.
Hence, claims 1-10 and 21 are not patent eligible under 35 U.S.C. § 101, and Examiner maintains the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 103, Applicant respectfully traverses the rejection. Claims 1 and 21 have been amended. Therefore, the Applicant requests that the rejections of claims 1-10 and 21 under 35 U.S.C. §103 be withdrawn.
In any event, as US Patent Application Publication No. US 20130091052 A1 to Kaperdal is being applied to the newly amended subject matter for claim 1, and similarly for claim 21, Examiner finds the applicant arguments moot in view of new grounds of rejection and not persuasive, and therefore, claim 1, similarly claim 21, is not patentable. Claim 1, similarly claim 21, stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Kaperdal, with [0046] and FIG. 6, item 604, and [0088]; FIG. 3, item 302, and [0056]; FIG. 5, items 502, 506, 508, 510, 512, and [0057]-[0060]; [0053], and FIG. 3, items 304, 306, and [0062]; and [0042], lower confidence score is a higher risk; FIG. 4, items 406, 412, 414, and [0069]-[0071]; , now applying to the applicable amended sections for claim 1, similarly for claim 21. Therefore, claim 1, similarly claim 21, stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable.
Therefore, claims 1- 10, and 21 stand rejected under 35 U.S.C § 103 in the arguments above, and is therefore, not patentable. The amended claims 1 and 21 stand rejected under 35 U.S.C. § 103. Claims 2-10, which depend on Claim 1, stand rejected under 35 U.S.C. § 103.

Claim Interpretation – Intended Use
Regarding claims 1 and 21, Examiner notes that the following limitation: “receiving a request … relating to a distribution of funds to be distributed to a destination account, …” is an intended use of “distribution of funds”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding claims 1 and 21, Examiner notes that the following limitation: “determining biometric information needed to verify the request based on …” is an intended use of “biometric information”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding claim 2, Examiner notes that the following limitation: “The apparatus of claim 1, wherein, in order to determine the activity window, …” is an intended use of “the electronic processor”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding claim 6, Examiner notes that the following limitation: “The apparatus of claim 1, … the destination account where funds will be transferred” is an intended use of “funds”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding claim 7, Examiner notes that the following limitation: “The apparatus of claim 1, …: … increase the risk score to indicate a fraudulent request …” is an intended use of “the risk score”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding claim 8, Examiner notes that the following limitation: “The apparatus of claim 1, …: … increase the risk score to indicate a fraudulent request …” is an intended use of “the risk score”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding claim 9, Examiner notes that the following limitation: “The apparatus of claim 1, wherein to calculate a risk score …: … increase the risk score to indicate a fraudulent request …” is an intended use of “the electronic processor and the risk score,” respectively; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding claim 21, Examiner notes that the following limitation: “increasing the risk score to indicate a fraudulent request …:” is an intended use of “the risk score”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)

Claim Interpretation – Not Positively Recited
Regarding claims 1 and 21, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: claims 1 and 21: “routing, to a verification queue for further verification, the request when the increased risk score is above the threshold;” The limitation “when the increased risk score is above the threshold” is not positively recited. Examiner notes that by positively reciting the “when the increased risk score is above the threshold” limitation, the appropriate patentable weight will be given to the limitation. Examiner is interpreting as if the “increased risk score is above the threshold” has actually occurred in order to apply art. (“A claim is only limited by positively recited elements …”) See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





















Claims 1-10 and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-10 are directed to “an apparatus” for routing requests; and claim 21 is directed to “an apparatus” for routing requests. Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-10 and 21 are directed to the abstract idea of “identifying and preventing fraudulent transaction requests” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receiving a request … at a branch location, the request relating to a distribution of funds to be distributed to a destination account, wherein the funds are in an account of a user; determining an activity window; collecting data from within the activity window associated with the destination account, the account of the user, and the user, the data relating to changes made to the account of the user within the activity window; and another location associated with where the changes were made to the account of the user within the activity window, the another location being different from the branch location; calculating a risk score based on the collected data; decreasing the risk score based on the request being received … at the branch location; receiving data associated with the request; comparing the data associated with the request to data associated with previous requests; determining a match between the data associated with the request and the data associated with the previous requests; increasing the risk score based on the match and the changes made to the account within the activity window; and the another location associated with where the changes were made to the account of the user within the activity window; comparing the increased risk score to a threshold; routing, to a verification queue for further verification, the request when the increased risk score is above the threshold; determining biometric information needed to verify the request based on the risk score; requesting the biometric information; gathering the biometric information, wherein the biometric information is a voiceprint or a thumbprint; comparing the biometric information with stored biometric information from previous calls; verifying the biometric information based on comparing the biometric information with the stored biometric information from previous calls; and determining approval of the request based on the verification of the biometric information.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “an apparatus”, “an electronic processor”, “memory”, and “a user interface” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “identifying and preventing fraudulent transaction requests.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “identifying and preventing fraudulent transaction requests” using computer technology (e.g., “an electronic processor”, “a user interface”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-10, which depend solely from claim 1, do not remedy the deficiencies of the independent claim and are rejected accordingly. The dependent claims further refine the abstract idea, “identifying and preventing fraudulent transaction requests,” of the independent claim. The dependent claims do not recite any additional elements, which when analyzed individually and as an ordered combination with the other dependent claims do not amount to significantly more. Claims 2-10 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “identifying and preventing fraudulent transaction requests.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “identifying and preventing fraudulent transaction requests.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 1-10 and 21 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 7-9 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
Claim 2 recites “The apparatus of claim 1, …, the instructions further cause the electronic processor to: determine a source company …; determine the company …; and determine the activity window …” However, the specification does not provide details on what the limitations, “cause … to: determine …; determine …; and determine …” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “instructions further cause the electronic processor to: determine a source company …; determine the company …; and determine the activity window …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 7 recites “The apparatus of claim 1, …, the instructions further cause the electronic processor to: compare the voice data …; determine a match …; and increase the risk score …” However, the specification does not provide details on what the limitations, “cause … to: compare …; determine …; and increase …” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “instructions further cause the electronic processor to: compare the voice data …; determine a match …; and increase the risk score …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 8 recites “The apparatus of claim 1, …, the instructions further cause the electronic processor to: receive voice data …; compare the voice data …; determine a match …; and increase the risk score …” However, the specification does not provide details on what the limitations, “cause … to: receive …; compare …; determine …; and increase …” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “instructions further cause the electronic processor to: receive voice data …; compare the voice data …; determine a match …; and increase the risk score …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 9 recites “The apparatus of claim 1, …, the instructions further cause the electronic processor to: determine a plan …; search for fraud activity …; and increase the risk score …” However, the specification does not provide details on what the limitations, “cause … to: determine …; search …; and increase …” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the functions “instructions further cause the electronic processor to: determine a plan …; search for fraud activity …; and increase the risk score …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, are rejected under 35 U.S.C. 103 as being unpatentable over Ivey et al (U. S. Patent Application Publication No. 20160005029 A1), herein referred to as Ivey, in view of Chari et al (U. S. Patent Application Publication No. 20160364794 A1), herein referred to as Chari, in view of Sheets et al (U. S. Patent No. 9390445 B2), herein referred to as Sheets, and in further view of Kaperdal et al (U. S. Patent Application Publication No. 20130091052 A1), herein referred to as Kaperdal.
Regarding claim 1, Ivey discloses an apparatus for routing requests, the apparatus comprising: an electronic processor; and ([0006]-[0008], [0058], and [0060]); and 
memory comprising instructions stored thereon that, when executed by the electronic processor, cause the electronic processor to perform operations comprising (FIG. 1, items 104, 110, 116, and [0029]-[0030], [0060], [0062]-[0063]): …
calculating a risk score based on the collected data ([0060]); …
receiving data associated with the request (FIG. 3 and [0040]);
comparing the data associated with the request to data associated with previous requests ([0027]); 
determining a match between the data associated with the request and the data associated with the previous requests ([0063]); …
routing, to a verification queue for further verification, the request when the increased risk score is above the threshold ([0039]);
Ivey does not disclose, however, Chari discloses determining an activity window (FIG. 5A, 5B, and 6-7, and [0088]);
collecting data from within the activity window associated with the destination account, the account of the user, and the user, the data relating to changes made to the account of the user within the activity window (FIG. 5A, 5B, and 6-7, and [0088]); and …
increasing the risk score based on: the match and the changes made to the account within the activity window (FIG. 5A, 5B, and 6-7, and [0088]-[0091] and [0098]-[0101]); and …
Chari discloses scoring transactional fraud using features of transaction payment relationship graphs. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include scoring transactional fraud using features of transaction payment relationship graphs, as in Chari, to improve and/or enhance the technology of dynamically detecting and preventing consumer fraud, as in Ivey, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated combine the references to provide an automatic data processing system and computer program product for identifying fraudulent transactions, and more specifically, utilizing transaction data from one or more channels of transactions to score transactions in regards to fraud. Then utilize the transaction scores to identify and block fraudulent transactions and/or forward such transactions to a fraud risk management system for further analysis for potentially fraudulent activity in near real-time.
Ivey and Chari do not disclose, however, Sheets discloses comparing the increased risk score to a threshold ([Column 5, lines 8-11]): …
determining biometric information needed to verify the request based on the risk score ([Column 12, lines 1-8]); 
requesting the biometric information ([Column 9, lines 27-29] and [Column 9, lines 52-59]); 
gathering the biometric information, wherein the biometric information is a voiceprint or a thumbprint (FIG. 5A, FIG. 5B, FIG. 6A, FIG. 6B, and [Column 14, lines 44-46, and lines 47-50], [Column 13, lines 1-2 and lines 4-7], and [Column 9, lines 9-11 and lines 27-29]);
comparing the biometric information with stored biometric information from previous calls; verifying the biometric information based on comparing the biometric information with the stored biometric information from previous calls ([Column 10, lines 9-16]); and
determining approval of the request based on the verification of the biometric information ([Column 16, lines 57-67]).
Sheets discloses authentication using biometric technology through a consumer device. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include authentication using biometric technology through a consumer device, as in Sheets; and to include scoring transactional fraud using features of transaction payment relationship graphs, as in Chari, to improve and/or enhance the technology of dynamically detecting and preventing consumer fraud, as in Ivey, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to allow for user authentication using biometric technology through a consumer device to overcome the inconvenience and inefficiency associated with biometric authentication, which may require long processing times due to having to accurately match the user biometric data against a database of the user’s registered biometric data. This delay in processing may cause inconvenience for the user, and it would be a daunting task to host multiple forms of biometric data for millions of consumers on a central computer along with the risks and liabilities of having all biometric data in a central location.
Ivey, Chari, and Sheets do not disclose, however, Kaperdal discloses receiving a request at a user interface located at a branch location, the request relating to a distribution of funds to be distributed to a destination account, wherein the funds are in an account of a user ([0046] and FIG. 6, item 604, and [0088]); …
another location associated with where the changes were made to the account of the user within the activity window, the another location being different from the branch location (FIG. 3, item 302, and [0056]; FIG. 5, items 502, 506, 508, 510, 512, and [0057]-[0060]); …
decreasing the risk score based on the request being received at the user interface located at the branch location ([0053]; and FIG. 3, items 304, 306, and [0062]); …
the another location associated with where the changes were made to the account of the user within the activity window ([0042], lower confidence score is a higher risk; FIG. 4, items 406, 412, 414, and [0069]-[0071]);
Kaperdal discloses generating new account with a financial institution. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include generating new account with a financial institution, as in Kaperdal; to include authentication using biometric technology through a consumer device, as in Sheets; and to include scoring transactional fraud using features of transaction payment relationship graphs, as in Chari, to improve and/or enhance the technology of dynamically detecting and preventing consumer fraud, as in Ivey, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to utilize geographic information comprising information relating to the access location of the user to generate a geographic confidence score determining if the access location of the user is associated with high risks of fraudulent activity in regards to opening new accounts and transferring funds from a source account to a destination account.
Regarding claim 2, Ivey, Chari, Sheets, and Kaperdal disclose the limitations of claim 1. Ivey further discloses the apparatus of claim 1, wherein, in order to determine the activity window, the instructions further cause the electronic processor to: determine a source company associated with the account of the user; determine the company is listed on a high-alert list ([0012]); and
determine the activity window based on the company being on the high-alert list ([0037]).
Regarding claim 3, Ivey, Chari, Sheets, and Kaperdal disclose the limitations of claims 1 and 2. Ivey, Sheets, and Kaperdal do not disclose, however, Chari discloses the apparatus of claim 2, wherein the activity window is one of 10, 30, 60, and 90 days ([0099]).
Chari discloses scoring transactional fraud using features of transaction payment relationship graphs. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include scoring transactional fraud using features of transaction payment relationship graphs, as in Chari; to include generating new account with a financial institution, as in Kaperdal; and to include authentication using biometric technology through a consumer device, as in Sheets, to improve and/or enhance the technology of dynamically detecting and preventing consumer fraud, as in Ivey, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide time window transaction payment relationships to better analyze the metadata for potential fraudulent financial transaction activity based on specified extracted features of interest, such as the number of times a phone number has changed, the number of times an address for a particular account has changed, etc. By utilizing different time windows, various fraud scores can be calculated to visualize potential trends of fraud based on the extracted features of interest.
Regarding claim 4, Ivey, Chari, Sheets, and Kaperdal disclose the limitations of claim 1. Ivey further discloses the apparatus of claim 1, wherein the collected data comprises a number of times a mailing address associated with the account has changed within the activity window ([0037]).
Regarding claim 5, Ivey, Chari, Sheets, and Kaperdal disclose the limitations of claim 1. Ivey further discloses the apparatus of claim 1, wherein the collected data comprises a number of times a phone number associated with the account has changed within the activity window ([0037]).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ivey et al (U. S. Patent Application Publication No. 20160005029 A1), herein referred to as Ivey, in view of Chari et al (U. S. Patent Application Publication No. 20160364794 A1), herein referred to as Chari, in view of Sheets et al (U. S. Patent No. 9390445 B2), herein referred to as Sheets, in view of Kaperdal et al (U. S. Patent Application Publication No. 20130091052 A1), herein referred to as Kaperdal, and in further view of Weinflash et al (U. S. Patent Application Publication No. 20120239557 A1), herein referred to as Weinflash.
Regarding claim 6, Ivey, Chari, Sheets, and Kaperdal disclose the limitations of claim 1. Ivey, Chari, Sheets, and Kaperdal do not disclose, however, Weinflash discloses the apparatus of claim 1, wherein the collected data comprises an opening date of the destination account where funds will be transferred (TABLE III, and [0032]).
Weinflash discloses detecting fraudulent account access and transfers. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting fraudulent account access and transfers, as in Weinflash; to include generating new account with a financial institution, as in Kaperdal; to include authentication using biometric technology through a consumer device, as in Sheets; and to include scoring transactional fraud using features of transaction payment relationship graphs, as in Chari, to improve and/or enhance the technology of dynamically detecting and preventing consumer fraud, as in Ivey, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a system and method for detecting unauthorized transfers between accounts, such as a transfer from an account that has been subject to takeover by an unauthorized person (e.g. identity thief) to another account where the transferred amounts may be more freely withdrawn and used by the unauthorized person. Utilizing the account opening date to determine the age of the account, for example, as being recently opened or is a long standing account, can be helpful in preventing financial institutions and their customers from being subjected to losses arising from the fraudulent transfer of money from customer accounts to unauthorized persons or entities (such as identity thieves). 
Regarding claim 7, Ivey, Chari, Sheets, and Kaperdal disclose the limitations of claim 1. Ivey, Chari, Sheets, and Kaperdal do not disclose, however, Weinflash discloses the apparatus of claim 1, wherein the data associated with the request is voice data and, in order to calculate a risk score, the instructions further cause the electronic processor (FIG. 3, item 310, and [0040]) to: compare the voice data to voice data from previous fraud requests (TABLE II, and [0018]); 
determine a match between the voice data and the voice data from previous fraud requests (TABLE III, and [0032]); and
increase the risk score to indicate a fraudulent request based on the match (FIG. 2, and [0020]). 
Weinflash discloses detecting fraudulent account access and transfers. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting fraudulent account access and transfers, as in Weinflash; to include generating new account with a financial institution, as in Kaperdal; to include authentication using biometric technology through a consumer device, as in Sheets; and to include scoring transactional fraud using features of transaction payment relationship graphs, as in Chari, to improve and/or enhance the technology of dynamically detecting and preventing consumer fraud, as in Ivey, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide accurate identification of callers in near real time to prevent fraudulent callers from gaining unauthorized access to financial accounts by pretending to be a banking customer, in order to defraud the bank by transferring money to another account or gaining unauthorized access to a customer’s banking information. This identification in near real time can separate fraudulent callers from authorized callers quickly and accurately to reduce significant costs to banks, credit cards, financial institutions, and any other entity needing to authenticate users, not to mention the loss and hassle to authorized customers.
Regarding claim 8, Ivey, Chari, Sheets, and Kaperdal disclose the limitations of claim 1. Ivey, Chari, Sheets, and Kaperdal do not disclose, however, Weinflash discloses the apparatus of claim 1, wherein to calculate a risk score, the instructions further cause the electronic processor (FIG. 3, item 310, and [0040]) to: receive voice data from other calls that requested a distribution from accounts other than the account of the user ([0011]);
compare the voice data to the voice data from other calls (TABLE III, and [0032]);
   	determine a match between the voice data and the voice data from other calls (TABLE III, and [0032]); and 
   	increase the risk score to indicate a fraudulent request based on the match (FIG. 2, and [0020]).
Weinflash discloses detecting fraudulent account access and transfers. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting fraudulent account access and transfers, as in Weinflash; to include generating new account with a financial institution, as in Kaperdal; to include authentication using biometric technology through a consumer device, as in Sheets; and to include scoring transactional fraud using features of transaction payment relationship graphs, as in Chari, to improve and/or enhance the technology of dynamically detecting and preventing consumer fraud, as in Ivey, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide accurate identification of callers in near real time to prevent fraudulent callers from gaining unauthorized access to financial accounts by pretending to be a banking customer, in order to defraud the bank by transferring money to another account or gaining unauthorized access to a customer’s banking information. This identification in near real time can separate fraudulent callers from authorized callers quickly and accurately to reduce significant costs to banks, credit cards, financial institutions, and any other entity needing to authenticate users, not to mention the loss and hassle to authorized customers.
Regarding claim 9, Ivey, Chari, Sheets, and Kaperdal disclose the limitations of claim 1. Ivey, Chari, Sheets, and Kaperdal do not disclose, however, Weinflash discloses the apparatus of claim 1, wherein to calculate a risk score, the instructions further cause the electronic processor (FIG. 3, item 310, and [0040]) is further configured to: determine a plan of the account ([0009]);
search for fraud activity of other accounts within the plan ([0009]); and
increase the risk score to indicate a fraudulent request based on found fraud activity of other accounts within the plan (FIG. 2, and [0011] and [0020]).
Weinflash discloses detecting fraudulent account access and transfers. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting fraudulent account access and transfers, as in Weinflash; to include generating new account with a financial institution, as in Kaperdal; to include authentication using biometric technology through a consumer device, as in Sheets; and to include scoring transactional fraud using features of transaction payment relationship graphs, as in Chari, to improve and/or enhance the technology of dynamically detecting and preventing consumer fraud, as in Ivey, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a system and method for detecting unauthorized transfers between accounts, such as a transfer from an account that has been subject to takeover by an unauthorized person (e.g. identity thief) to another account where the transferred amounts may be more freely withdrawn and used by the unauthorized person. This is being done to prevent financial institutions and their customers from being subjected to losses arising from the fraudulent transfer of money from customer accounts to unauthorized persons or entities (such as identity thieves).
Regarding claim 10, Ivey, Chari, Sheets, and Kaperdal disclose the limitations of claim 1. Ivey, Chari, Sheets, and Kaperdal do not disclose, however, Weinflash discloses the apparatus of claim 1, wherein the risk score is based on a distribution amount of the request (TABLE II, and [0011] and [0018]).
Weinflash discloses detecting fraudulent account access and transfers. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting fraudulent account access and transfers, as in Weinflash; to include generating new account with a financial institution, as in Kaperdal; to include authentication using biometric technology through a consumer device, as in Sheets; and to include scoring transactional fraud using features of transaction payment relationship graphs, as in Chari, to improve and/or enhance the technology of dynamically detecting and preventing consumer fraud, as in Ivey, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a system and method for detecting unauthorized transfers between accounts, such as a transfer from an account that has been subject to takeover by an unauthorized person (e.g. identity thief) to another account where the transferred amounts may be more freely withdrawn and used by the unauthorized person. This is being done to prevent financial institutions and their customers from being subjected to losses arising from the fraudulent transfer of money from customer accounts to unauthorized persons or entities (such as identity thieves).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ivey et al (U. S. Patent Application Publication No. 20160005029 A1), herein referred to as Ivey, in view of Chari et al (U. S. Patent Application Publication No. 20160364794 A1), herein referred to as Chari, in view of Sheets et al (U. S. Patent No. 9390445 B2), herein referred to as Sheets, in view of Kaperdal et al (U. S. Patent Application Publication No. 20130091052 A1), herein referred to as Kaperdal, and in further view of Zeppenfeld et al (U. S. Patent No. 9172808 B2), herein referred to as Zeppenfeld.
Regarding claim 21, Ivey teaches an apparatus for routing requests, the apparatus comprising: an electronic processor; and ([0006]-[0008], [0058], and [0060]); and 
memory comprising instructions stored thereon that, when executed by the electronic processor, cause the electronic processor to perform operations comprising (FIG. 1, items 104, 110, 116, and [0029]-[0030], [0060], [0062]-[0063]): …
calculating a risk score based on the collected data ([0060]); … 
routing, to a verification queue for further verification, the request when the increased risk score is above the threshold ([0039]); …
Ivey does not disclose, however, Chari discloses determining an activity window (FIG. 5A, 5B, and 6-7, and [0088]);

collecting data from within the activity window associated with the destination account, the account of the user, and the user, the data relating to changes made to the account of the user within the activity window (FIG. 5A, 5B, and 6-7, and [0088]); and …
increasing the risk score to indicate a fraudulent request based on: the match and the changes made to the account within the activity window (FIG. 5A, 5B, and 6-7, and [0088]-[0091] and [0098]-[0101]); and …
Chari discloses scoring transactional fraud using features of transaction payment relationship graphs. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include scoring transactional fraud using features of transaction payment relationship graphs, as in Chari, to improve and/or enhance the technology of dynamically detecting and preventing consumer fraud, as in Ivey, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an automatic data processing system and computer program product for identifying fraudulent transactions, and more specifically, to utilizing transaction data from one or more channels of transactions to score transactions in regards to fraud. Then utilize the transaction scores to identify and block fraudulent transactions and/or forward such transactions to a fraud risk management system for further analysis for potentially fraudulent activity in near real-time.
Ivey and Chari do not disclose, however, Sheets discloses comparing the increased risk score to a threshold ([Column 5, lines 8-11]): …
determining biometric information needed to verify the request based on the risk score ([Column 12, lines 1-8]); 
requesting the biometric information ([Column 9, lines 27-29] and [Column 9, lines 52-59]); 
gathering the biometric information; (FIG. 5A, FIG. 5B, FIG. 6A, FIG. 6B, and [Column 14, lines 44-46, and lines 47-50], [Column 13, lines 1-2 and lines 4-7], and [Column 9, lines 9-11 and lines 27-29]);
verifying the biometric information based on comparing the biometric information with the stored biometric information from previous calls ([Column 10, lines 9-16]); and
determining approval of the request based on the verification of the biometric information ([Column 16, lines 57-67]).
Sheets discloses authentication using biometric technology through a consumer device. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include authentication using biometric technology through a consumer device, as in Sheets; and to include scoring transactional fraud using features of transaction payment relationship graphs, as in Chari, to improve and/or enhance the technology of dynamically detecting and preventing consumer fraud, as in Ivey, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to allow for user authentication using biometric technology through a consumer device to overcome the inconvenience and inefficiency associated with biometric authentication, which may require long processing times due to having to accurately match the user biometric data against a database of the user’s registered biometric data. This delay in processing may cause inconvenience for the user and it would be a daunting task to host biometric data for millions of consumers on a central computer along with the risks and liabilities of having all biometric data in a central location.
Ivey, Chari, and Sheets do not disclose, however, Kaperdal discloses receiving a request at a user interface located at a branch location, the request relating to a distribution of funds to be distributed to a destination account, wherein the funds are in an account of a user ([0046] and FIG. 6, item 604, and [0088]); …
another location associated with where the changes were made to the account of the user within the activity window, the another location being different from the branch location (FIG. 3, item 302, and [0056]; FIG. 5, items 502, 506, 508, 510, 512, and [0057]-[0060]); …
decreasing the risk score based on the request being received at the user interface located at the branch location ([0053]; and FIG. 3, items 304, 306, and [0062]); …
the another location associated with where the changes were made to the account of the user within the activity window ([0042], lower confidence score is a higher risk; FIG. 4, items 406, 412, 414, and [0069]-[0071]); …
Kaperdal discloses generating new account with a financial institution. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include generating new account with a financial institution, as in Kaperdal; to include authentication using biometric technology through a consumer device, as in Sheets; and to include scoring transactional fraud using features of transaction payment relationship graphs, as in Chari, to improve and/or enhance the technology of dynamically detecting and preventing consumer fraud, as in Ivey, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to utilize geographic information comprising information relating to the access location of the user to generate a geographic confidence score determining if the access location of the user is associated with high risks of fraudulent activity in regards to open new accounts and transferring funds from a source account to a destination account.
Ivey, Chari, Sheets, and Kaperdal do not disclose, however, Zeppenfeld discloses receiving voice data from other calls that requested a distribution from accounts other than the account of the user (FIG. 2, and [Column 4, lines 3-8]);
comparing the voice data to the voice data from other calls ([Column 5, lines 9-16]);
determining a match between the voice data and the voice data from other calls ([Column 5, lines 63-67], [Column 6, lines 1-3], and [Column 6, lines 6-9]); and …
Zeppenfeld discloses systems and methods for identifying a caller. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include systems and methods for identifying a caller, as in Zeppenfeld; to include generating new account with a financial institution, as in Kaperdal; to include authentication using biometric technology through a consumer device, as in Sheets; and to include scoring transactional fraud using features of transaction payment relationship graphs, as in Chari, to improve and/or enhance the technology of dynamically detecting and preventing consumer fraud, as in Ivey, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide for authenticating callers by obtaining identifying data and biometric information in the form of a voice print, and then compare the voice print to one or more stored voice prints. Through the comparison of voice prints and identifying data, initial fraud and confidence interval scores can be calculated to determine if the call is fraudulent and/or to forward the call for further potentially fraudulent activity analysis.



Conclusion









































































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vendrow et al (U. S. Patent No. 9008625 B2) – Fraud Prevention Techniques
Vendrow recites System, apparatus, computer program products and methods for preventing fraud attacks (e.g., on a virtual PBX service provider) are disclosed. In some implementations, a set of fraud evaluation processes are performed, an overall fraud evaluation score is incremented as each of the set of fraud evaluation processes are performed and a step result is obtained. A user request (e.g., account activation) can be denied or accepted based on the overall fraud evaluation score. In some implementations, the set of fraud evaluation processes can include one or more of: an internal fraud evaluation process, a process for checking multiple trial accounts associated with a common account parameter, a process for geolocation verification of multiple account parameters, a process for device type verification for a contact phone number, a process for credit card verification, and a process for placing a contact number verification call. Vendrow was not used as prior art as the cited references better teach the claimed subject matter. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN R CHISM/Examiner, Art Unit 3692
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692